SULLIVAN, J.
Epitomized Opinion
The decedent was killed by a fire truck belonging to the city of Cleveland. Decedent was a man seventy-five years old, and almost totally deaf. At the time he was struck, the motor truck was on the wrong side of the street, contrary to traffic rules. The evidence was in Conflict as to whether the truck had turned the corner before or after decedent started across the street, and also as to the speed the truck was going. The evidence also showed that the old man did not look to see if any vehicles were coming on the left side of the street. At the close of plaintiff’s testimony, a verdict was directed for the city. The plaintiff then prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. The mere failure of a pedestrian to look to the right in crossing a street, when, according to all the traffic rules, traffic would ordinarily be expected to come only from the left, not in itself a failure to exercise ordinary case.
2. Under the facts and circumstances of this case it was error for the court to direct a verdict.